                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
NEELAM UPPAL,                                                      DOC #: _________________
                                                                   DATE FILED: _4/1/2019____
                      Plaintiff,

               -against-                                            15 Civ. 9976 (AT) (RWL)

WESTERN EXPRESS, INC. and LAVAR PERRY                                ORDER ADOPTING
COREY,                                                                 REPORT AND
                                                                    RECOMMENDATION
                Defendants.
ANALISA TORRES, District Judge:

       Plaintiff pro se, Neelam Uppal, brings this negligence action against Defendants, Western

Express, Inc. and Lavar Perry Corey, for alleged personal injuries arising out of a motor vehicle

accident on April 3, 2015. ECF No. 1. On September 16, 2016, the Court referred this case to

the Honorable James C. Francis for general pretrial matters, ECF No. 25, and on November 2,

2017, it was reassigned to the Honorable Robert W. Lehrburger, see 11/2/2017 ECF Entries. On

November 26, 2018, Defendants moved for sanctions, including monetary sanctions and

ultimately dismissal of the case. ECF No. 97. On December 27, 2018, Plaintiff cross-moved for

sanctions against Defendants. ECF No. 103.

       Before the Court is the Report and Recommendation (the “R&R”) of Judge Lehrburger,

which recommends that Defendants’ motion for sanctions be granted, Plaintiff’s cross-motion for

sanctions be denied, and the case be dismissed with prejudice pursuant to Federal Rule of Civil

Procedure 41(b) for Plaintiff’s “failure to prosecute and abuse of the litigation process.” R&R at

2, ECF No. 116. Plaintiff filed timely objections to the R&R. See Pl. Objs., ECF No. 118. For

the reasons stated below, the Court ADOPTS the R&R in its entirety.
                                              BACKGROUND1

        Plaintiff is a serial pro se filer of frivolous and vexatious litigation who has been

sanctioned numerous times by various courts. See, e.g., In re Uppal, No. 17 Civ. 8510, 2018 WL

4521215, at *5 (S.D.N.Y. Sept. 20, 2018) (noting that Plaintiff has filed “at least twenty-five

federal proceedings” and that she has been “repeatedly warned about making conclusory and

unsupported allegations in court filings” and “has been explicitly cautioned that continuing to

raise frivolous issues will result in sanctions”), appeal filed, No. 18-2922 (2d Cir. Oct. 3, 2018);

Uppal v. Indest, No. 17 Civ. 7072, 2017 WL 6405660, at *4 (S.D.N.Y. Oct. 12, 2017) (“Plaintiff

is warned that further frivolous or duplicative litigation in this Court will result in an order

barring her from filing new actions in this Court.”). As noted by Judge Lehrburger, Plaintiff

“has replicated much of that same misconduct here: filing frivolous applications, making

baseless allegations, and violating court orders.” R&R at 2.

        Plaintiff originally filed this action, by counsel, in Supreme Court, New York County, on

November 16, 2015. See ECF No. 1. On December 22, 2015, Defendants removed the case to

this court. Id. The initial discovery schedule set August 1, 2016 as the deadline to complete fact

discovery. ECF No. 15 ¶ 5. Plaintiff then requested a series of deadline extensions and stays,

and eventually her counsel filed a motion to withdraw, which the Court granted. See, e.g., ECF

Nos. 20–24, 28, 30, 32–34, 44. Since then, Plaintiff has further delayed and impeded the

progress of this case and repeatedly violated court orders. See, e.g., ECF Nos. 65–66, 72–74.

Among other things, she has refused to appear for her deposition, appeared for her deposition but

refused to answer questions about her credibility and then left before her deposition was

complete, and makes repeated, frivolous filings accusing defense counsel and Judge Lehrburger


1
  The Court presumes familiarity with the facts and procedural history, which are set forth in the R&R, and,
therefore, only briefly summarizes them here. See R&R at 1–13.

                                                         2
of engaging in conspiracy and harassment. See, e.g., ECF Nos. 72, 77, 78–79, 85. She has made

numerous vexatious filings, in efforts to derail the litigation, including a motion for an

emergency stay, objections to discovery orders, a motion for recusal of Judge Lehrburger or to

transfer the case to another district, and an improper summary judgment motion. ECF Nos. 88,

87, 92, 105. On each occasion, the Court has warned Plaintiff that further frivolous litigation and

failure to comply with court orders would result in sanctions, including dismissal of the case.

See, e.g., ECF Nos. 81, 98, 101–02, 108.

                                           DISCUSSION

   I.      Standard of Review

        A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). When a party

makes specific objections, the court reviews de novo those portions of the report and

recommendation to which objection is made. Id.; Fed. R. Civ. P. 72(b)(3). However, “when a

party makes only conclusory or general objections, or simply reiterates his original arguments,”

the court reviews the report and recommendation strictly for clear error. Wallace v.

Superintendent of Clinton Corr. Facility, No. 13 Civ. 3989, 2014 WL 2854631, at *1 (S.D.N.Y.

June 20, 2014); see also Bailey v. U.S. Citizenship & Immigration Serv., No. 13 Civ. 1064, 2014

WL 2855041, at *1 (S.D.N.Y. June 20, 2014) (“[O]bjections that are not clearly aimed at

particular findings in the [report and recommendation] do not trigger de novo review.”). In

addition, “new arguments and factual assertions cannot properly be raised for the first time in

objections to the report and recommendation, and indeed may not be deemed objections at all.”

Razzoli v. Fed. Bureau of Prisons, No. 12 Civ. 3774, 2014 WL 2440771, at *5 (S.D.N.Y. May

30, 2014). The court may adopt those portions of the report and recommendation to which no



                                                  3
objection is made “as long as no clear error is apparent from the face of the record.” Oquendo v.

Colvin, No. 12 Civ. 4527, 2014 WL 4160222, at *2 (S.D.N.Y. Aug. 19, 2014) (internal quotation

marks and citation omitted).

         “Pro se parties are generally accorded leniency when making objections.” Pinkney v.

Progressive Home Health Servs., No. 06 Civ. 5023, 2008 WL 2811816, at *1 (S.D.N.Y. July 21,

2008). “Nonetheless, even a pro se party’s objections to a Report and Recommendation must be

specific and clearly aimed at particular findings in the magistrate’s proposal, such that no party

be allowed a ‘second bite at the apple’ by simply relitigating a prior argument.” Id. (citation

omitted).

   II.      Plaintiff’s Objections

         Plaintiff objects to the R&R on the grounds that Judge Lehrburger “has been prejudiced

and biased against the plaintiff and should have recused himself based on his alliance with the

defendant.” Pl. Objs. at 1. Plaintiff also argues that defense counsel “is continuing to fabricate

[] false issues” and “has conspired . . . to abuse [the] court as [a] vehicle to harass her.” Id.

Although Plaintiff has filed objections to the R&R, the objections are conclusory and “simply

reiterate[] [her] original arguments” presented to Judge Lehrburger. See Wallace, 2014 WL

2854631, at *1. Nevertheless, in light of Plaintiff’s pro se status, the Court has reviewed the

R&R de novo and finds that Judge Lehrburger correctly recommended that the Court should

dismiss Plaintiff’s complaint with prejudice for failure to prosecute under Federal Rule of Civil

Procedure 41(b). See Lyell Theatre Corp. v. Loews Corp., 682 F.2d 37, 42 (2d Cir. 1982) (noting

that failure to prosecute “can evidence itself . . . in a pattern of dilatory tactics [which] may

consist, for example, of groundless motions, repeated requests for continuances or persistent late

filings of court ordered papers”).



                                                   4
       Upon de novo review, the Court adopts Judge Lehrburger’s R&R without qualification.

See 28 U.S.C. § 636(b)(1). Plaintiff’s objections do not address her failure to participate in the

discovery process or abide by the orders that have been issued by the Court. Rather,

her objections, although difficult to decipher, appear to reiterate her baseless claims that defense

counsel has somehow acted unethically and misled the Court and that Judge Lehrburger is biased

against her. Having conducted a de novo review of the full factual record in this litigation,

including the pleadings, prior proceedings, and the parties’ respective papers submitted in

connection with the underlying motions and in this action, as well as the R&R and applicable

legal authorities, the Court concludes that the findings, reasoning, and legal support for Judge

Lehrburger’s recommendations are warranted. The Court has examined all of Plaintiff’s

objections in the light of the record and finds them without merit. The issues Plaintiff raises are

thoroughly addressed in the R&R in terms consistent with the Court’s own de novo review of the

facts and the applicable law. Accordingly, Plaintiff’s objections are OVERRULED.

                                          CONCLUSION

       The Court has reviewed de novo the R&R. For substantially the reasons set forth in the

R&R, the Court ADOPTS the R&R in its entirety. Defendants’ motion for sanctions is

GRANTED on the merits to the extent that the case is DISMISSED with prejudice for failure to

prosecute pursuant to Federal Rule of Civil Procedure 41(b), and Plaintiff’s cross-motion for

sanctions is DENIED. The Clerk of Court is directed to (1) terminate the motions at ECF Nos.

71 and 97, (2) mail a copy of this order to Plaintiff pro se, and (3) close the case.

       SO ORDERED.

Dated: April 1, 2019
       New York, New York




                                                  5
